JANVIER, J.
(concurring).
The important question is whether the inattention of the motorman contributed to the subsequent catastrophe because, if that inattention had no causal connection with the collision, if, regardless of that carelessness, the accident would nevertheless have happened, it could not be said that the fault of the motorman was the proximate cause thereof, and it would follow that the carrier could not be held liable.
That the motorman was inattentive there can be no doubt, since he, having seen the autotruck approaching the street car track at right angles, and about 300 feet away, should not have allowed it to traverse practically all of the intervening space without again directing his attention toward it. His statement shows that he did not do this.
Had he looked, the excessive speed of the truck would have indicated to him that, whatever may have been the intention of the chauffeur thereof, a complete stop could not be effected. It would have been the duty of the motorman in such an emergency, regardless of whether or not the right of way ordinance favored his vehicle, to bring that vehicle to a stop, or to reduce its speed sufficiently to prevent a collision. That the speed of the truck was excessive is shown by the fact that it knocked the street car from the tracks and also from the resulting damage to both vehicles.
Had the truck been approaching at a normal speed, and had the chauffeur indicated either by signal or by other action that it was his purpose to stop and accord to the street car the right of way, then the motorman’s action in permitting the street car to continue on its course without slackening its speed would not have been negligence. The sole cause would have been the defective brakes of the truck.
Thus, had that been the situation, the failure of the motorman to again glance toward the approaching truck, although it would have been negligence, would have been of no importance, because, had he glanced toward it, he would have seen a truck approaching at a normal speed and giving evidence of intention of its driver to stop, and the dictates of pru*219dence would not have required the street car to stop or reduce its speed.
Here, however, as I have said,' a glance would have called his attention to the speed of the truck and would have indicated to him the necessity for stopping the street car.
I concur in the decree.